Exhibit 10.2
NON-QUALIFIED STOCK OPTION AGREEMENT
(Performance-Based Vesting)
     THIS AGREEMENT, entered into as of October 21, 2008 (the “Grant Date”), is
made by and between Kimberly Till (the “Participant”) and Harris Interactive
Inc. (the “Company”) This Agreement is made in connection with the Employment
Agreement (defined below).
     The Company maintains the Harris Interactive Inc. 2007 Long-Term Incentive
Plan (the “Plan”), which is incorporated into and forms a part of this
Agreement, and the Participant has been selected by the committee administering
the Plan (the “Committee”) to receive a Non-Qualified Stock Option Award under
the Plan.
     IT IS AGREED, by and between the Company and the Participant, as follows:
     1. Terms of Award. The following terms used in this Agreement shall have
the meanings set forth in this Section 1:
     (a) The number of “Covered Shares” shall be 500,000 shares of Stock.
     (b) The “Initial Exercise Date” is October 21, 2010.
     (c) The “Exercise Price” is $1.12 per share.
     (d) The “Stock” shall be par value $.001 shares of common stock of the
Company.
Other terms used in this Agreement are defined in Section 9 and elsewhere in
this Agreement.
     2. Award and Exercise Price. The Participant is hereby granted an option
(the "Option”) to purchase the number of Covered Shares of Stock at the Exercise
Price per share as set forth in Section 1. The Option is not intended to qualify
as an incentive stock option as defined in Section 422(b) of the Code.
     3. Date of Exercise.
     (a) The rights with respect to this Option shall vest and become
exercisable with respect to:
          (i) 166,667 of the Covered Shares as of the date on which Target I
(defined below) is met, provided that if such date is on or before the Initial
Exercise Date, this Option shall not be exercisable until the Initial Exercise
Date and shall be forfeited if there is a Date of Termination prior to the
Initial Exercise Date because of (A) the Company’s termination of Participant’s
employment for Cause (as defined in the Employment Agreement), or (B) the
Participant’s voluntary termination of employment without Good Reason (as
defined in the Employment Agreement);

1 



--------------------------------------------------------------------------------



 



          (ii) 166,666 of the Covered Shares as of the date on which Target II
(defined below) is met, provided that if such date is on or before the Initial
Exercise Date, this Option shall not be exercisable until the Initial Exercise
Date and shall be forfeited if there is a Date of Termination prior to the
Initial Exercise Date because of (A) the Company’s termination of Participant’s
employment for Cause (as defined in the Employment Agreement), or (B) the
Participant’s voluntary termination of employment without Good Reason (as
defined in the Employment Agreement); and
          (iii) 166,666 of the Covered Shares as of the date on which Target III
(defined below) is met, provided that if such date is on or before the Initial
Exercise Date, this Option shall not be exercisable until the Initial Exercise
Date and shall be forfeited if there is a Date of Termination prior to the
Initial Exercise Date because of (A) the Company’s termination of Participant’s
employment for Cause (as defined in the Employment Agreement), or (B) the
Participant’s voluntary termination of employment without Good Reason (as
defined in the Employment Agreement);
in each case provided, however, that to the extent that the Option has not
vested on or before the Participant’s Date of Termination for any reason, such
Option shall no longer vest and become exercisable in accordance with the
foregoing schedule as of any date subsequent to the Participant’s Date of
Termination except as provided in Section 3(b) with respect to a Change in
Control. Vesting under this schedule is cumulative, and after the Option becomes
exercisable under the schedule with respect to any portion of the Covered
Shares, it shall continue to be exercisable with respect to that portion, and
only that portion, of the Covered Shares until the Expiration Date (described in
Section 4 below), subject, however, to Section 4.15 of the Plan. For the
avoidance of doubt, achievement of a higher target includes within it
achievement of all lower targets to the extent not previously achieved.
     (b) Notwithstanding the provisions of Section 3(a), the Option shall become
fully vested and immediately exercisable with respect to all of the Covered
Shares, whether or not previously vested, upon the occurrence of a Change in
Control (as defined in the Employment Agreement) if either (i) Participant’s
date of Termination occurred in contemplation of such Change in Control, and her
termination was without Cause (as defined in the Employment Agreement) or
termination was by her with Good Reason (as defined in the Employment
Agreement), or (ii) no Date of Termination of Participant has yet occurred.
     (c) Target I shall be achieved if either (i) the Company has had a
volume-weighted average closing price for its Stock of at least $3.50 for 30
consecutive days commencing on or after the date of this Agreement, or (ii) the
Company has achieved EBITDA Target A. Target II shall be achieved if either
(i) the Company has had a volume-weighted average closing price for its Stock of
at least $4.50 for 30 consecutive days commencing on or after the date of this
Agreement, or (ii) the Company has achieved EBITDA Target B. Target III shall be
achieved if either (i) the Company has had a volume-weighted average closing
price for its Stock of at least $5.50 for 30 consecutive days commencing on or
after the date of this Agreement, or (ii) the Company has achieved EBITDA Target
C.

2



--------------------------------------------------------------------------------



 



     (d) EBITDA Targets shall be equitably adjusted in the good faith discretion
of the Committee to compensate for the effect of changes in accounting
principles and material acquisitions and dispositions.
     (e) In the event that the Company is required to prepare an accounting
restatement due to material non-compliance of the Company with any financial
reporting requirement under the securities laws (Restatement”), for any reason
including without limitation as a result of fraud, negligence, or intentional
misconduct, whether by Participant or any other person(s), Participant shall
reimburse the Company for the amount of the proceeds of sale by Participant of
any Covered Shares (“Excess Payment”), the vesting of which was determined in
whole or in part upon meeting or exceeding EBITDA Targets for the period(s)
covered by the Restatement, that would not have been met based upon the
financial results as restated, and any such award held by Participant that has
vested but remains unsold shall be forfeited. In the event that any Restatement
related to the Company’s financial statements for fiscal 2008 changes the EBITDA
for such year, the EBITDA Targets shall be equitably adjusted to account for the
change in such base year, it being the intention that each successive EBITDA
Target shall be 20% greater than the adjusted fiscal 2008 base year and/or prior
EBITDA Target, as the case may be. The portion of any Excess Payment retained by
Participant net after taxes shall be repaid within ninety (90) days after the
Executive has been notified of a Board determination described below, and the
remainder of such Excess Payment, if any, shall be repaid within thirty
(30) days of the date on which the Executive is entitled to receive the benefit
of a refund claim. Participant shall have no reimbursement obligation under this
subsection unless the Board of Directors of the Company has considered the
matter in a meeting (which may be telephonic) at which Participant (with
counsel) is given the opportunity to appear and discuss the matter, and in its
good faith discretion has made a determination that reimbursement is appropriate
under the circumstances. The rights under this Agreement are in addition to, and
do not replace, the rights of the Company under Section 304 of the
Sarbanes-Oxley Act.
     4. Expiration. The Option, to the extent not theretofore exercised, shall
not be exercisable on or after the Expiration Date. The “Expiration Date” shall
be earliest to occur of:
     (a) the ten-year anniversary of the Grant Date;
     (b) material breach by Participant of her obligations under Section 5.2 of
the Employment Agreement (or any successor section(s) dealing with the same
subject matter) subject to any rights to notice and cure provided therein
(including, but not limited to, Section 5.4 thereof) ;
     (c) the one-year anniversary of such Date of Termination if the
Participant’s Date of Termination occurs by reason of Disability or death;
     (d) six months after the Date of Termination if the Participant’s Date of
Termination occurs for reasons other than death or Disability; provided,
however, (i) if a Date of Termination has occurred prior to and in contemplation
of a Change in Control as provided in Section 3(b), six months after the date of
the Change in Control, and (ii) if a Date of Termination has occurred prior to
the Initial Exercise Date because of (A) the Company’s termination of
Participant’s

3



--------------------------------------------------------------------------------



 



employment without Cause (as defined in the Employment Agreement), or (B) the
Participant’s voluntary termination of employment with Good Reason (as defined
in the Employment Agreement), six months after the Initial Exercise Date; and
     (e) the occurrence of the circumstances set forth in Section 4.15(c) and
(d) of the Plan.
In the event of the Participant’s death while in the employ of the Company, the
Participant’s executors or administrators (or the person or persons to whom the
Participant’s rights under the Option shall have passed by the Participant’s
will or by the laws of descent and distribution) may exercise, any unexercised
portion of the Option to the extent such exercise is otherwise permitted by this
Agreement.
     Any Option exercised subsequent to the Participant’s Date of Termination as
permitted hereunder shall be exercisable only to the extent vested and
exercisable in accordance with the terms of Section 3.
     5. Method of Option Exercise. The Option may be exercised in whole or in
part by filing a written notice with, and which must be received by, the
Secretary of the Company (or if the Participant is then the Secretary, by the
Chief Financial Officer, of the Company at its corporate headquarters on or
prior to the Expiration Date. Such notice shall (i) specify the number of shares
of Stock which the Participant elects to purchase; provided, however, that not
less than one hundred (100) shares of Stock may be purchased at any one time
unless the number purchased is the total number of shares available for purchase
at that time under the Option, and (ii) be accompanied by payment of the
Exercise Price for such shares of Stock indicated by the Participant’s election.
Payment of the Exercise Price shall be (i) by cash or by check payable to the
Company, (ii) by delivery of shares of Stock or the withholding of shares
otherwise issuable upon exercise of the Option, in each case having an aggregate
Fair Market Value (valued as of the date of exercise) that is equal to the
amount of cash that would otherwise be required, or (iii) the Participant
authorizing and directing a third party to sell shares of Stock (or a sufficient
portion of the shares) acquired upon exercise of the Option and to remit to the
Company a sufficient portion of the sale proceeds to pay the entire Exercise
Price.
     6. Withholding. All distributions under this Agreement are subject to
withholding of all applicable taxes. The Company may require the recipient to
remit to the Company an amount sufficient to satisfy any Federal, state and
local tax withholding requirements prior to the delivery of any certificate for
shares of Stock, or, at the request of the recipient, the Company will withhold
from the shares to be delivered shares sufficient to satisfy all or a portion of
such tax withholding requirements.
     7. Transferability. The Option is not transferable other than as designated
by the Participant by will or by the laws of descent and distribution, and
during the Participant’s life, may be exercised only by the Participant or the
Participant’s legal guardian or legal representative. However, the Participant,
with the approval of the Committee, may transfer the Option for no consideration
to or for the benefit of the Participant’s Immediate Family (including, without
limitation, to a trust for the benefit of the Participant or the Participant’s

4



--------------------------------------------------------------------------------



 



Immediate Family or to a partnership or limited liability company for the
exclusive benefit of the Participant or one or more members of the Participant’s
Immediate Family), subject to such limits as the Committee may establish, and
the transferee shall remain subject to all the terms and conditions applicable
to the Option prior to such transfer. The foregoing right to transfer Option
shall apply to the right to consent to amendments to this Agreement and, in the
discretion of the Committee, shall also apply to the right to transfer ancillary
rights associated with the Option.
     8. Limitation of Implied Rights.
     (a) Neither a Participant nor any other person shall, by reason of this
Agreement, acquire any right in or title to any assets, funds or property of the
Company whatsoever, including, without limitation, any specific funds, assets,
or other property which the Company, in its sole discretion, may set aside in
anticipation of a liability hereunder. A Participant shall have only a
contractual right to the Stock to the extent provided herein, unsecured by any
assets of the Company. Nothing contained herein shall constitute a guarantee
that the assets of the Company shall be sufficient to pay any benefits to any
person.
     (b) This Agreement does not constitute a contract of employment, and does
not give Participant any right to be retained in the employ of the Company, nor
any right or claim to any benefit hereunder, unless such right or claim has
specifically accrued under the terms of this Agreement. The Option hereunder
does not confer upon the Participant any right as a stockholder of the Company
prior to the date on which the Participant exercises the Option in accordance
with the terms of this Agreement.
     9. Definitions. Capitalized terms not otherwise defined in this Agreement
shall have the meanings given to them in the Plan, and to the extent not
inconsistent therewith and herewith, shall have the meanings given to them in
the Employment Agreement. For purposes of this Agreement, the terms listed below
shall be defined as follows:
     (a) “Adjusted EBITDA” means for any applicable period (i) the Company’s
EBITDA as publicly reported, plus (ii) stock-based compensation expense, plus
(iii) restructuring charges, plus (iv) severance costs for executive officers
not included within restructuring charges. After consultation with Participant,
the Committee in its discretion will determine from time to time whether
additional equitable adjustments should be made to Adjusted EBITDA and EBITDA
Targets (taking into account that corresponding adjustments that may need to be
made to the base year upon which cumulative 20% growth targets are based) in
connection with non-recurring costs.
     (b) “Date of Termination” shall be the first day occurring on or after the
Grant Date on which the Participant’s employment with the Company terminates for
any reason; provided, however, that the Participant’s employment shall not be
considered terminated while the Participant is on a leave of absence from the
Company approved by the Committee.

5



--------------------------------------------------------------------------------



 



     (c) “EBITDA Target A” shall be Adjusted EBITDA of $24,637,000 using any
trailing consecutive four fiscal quarters commencing on or after the date of
this Agreement, subject to adjustment pursuant to Section 3(d).
     (d) “EBITDA Target B” shall be Adjusted EBITDA of $29,564,000 using any
trailing consecutive four fiscal quarters commencing on or after the date of
this Agreement, subject to adjustment pursuant to Section 3(d).
     (e) “EBITDA Target C ” shall be Adjusted EBITDA of $35,477,000 using any
trailing consecutive four fiscal quarters commencing on or after the date of
this Agreement, subject to adjustment pursuant to Section 3(d).
     (f) “Employment Agreement” means the Employment Agreement between the
Company and the Participant effective October 21, 2008, as the same may be
modified, extended, restated, or replaced from time to time.
     10. Heirs and Successors. This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person or entity acquiring, whether by merger, consolidation, purchase of assets
or otherwise, all or substantially all of the Company’s assets and business. In
the event of the Participant’s death prior to exercise of this Award, the Award
may be exercised by the estate of the Participant to the extent such exercise is
otherwise permitted by this Agreement. Subject to the terms of the Plan, any
benefits distributable to the Participant under this Agreement that are not paid
at the time of the Participant’s death shall be paid at the time and in the form
determined in accordance with the provisions of this Agreement and the Plan, to
the beneficiary designated by the Participant in writing filed with the
Committee in such form and at such time as the Committee shall require. If a
deceased Participant fails to designate a beneficiary, or if the designated
beneficiary of the deceased Participant dies before the Participant or before
complete payment of the amounts distributable under this Agreement, the amounts
to be paid under this Agreement shall be paid to the legal representative or
representatives of the estate of the last to die of the Participant and the
beneficiary. Neither the benefits or obligations under this Agreement may be
transferred or assigned by Participant except as otherwise expressly provided
herein or in the Plan.
     11. Administration; Application of Plan.
     (a) The authority to manage and control the operation and administration of
this Agreement shall be vested in the Committee, and the Committee shall have
all powers with respect to this Agreement as it has with respect to the Plan.
Subject to subsection (b) below, any interpretation of the Agreement by the
Committee and any decision made by it with respect to the Agreement in good
faith is final and binding.
     (b) Notwithstanding anything in this Agreement to the contrary, (i) the
terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the office of the Secretary of the
Company, and (ii) any determination as to whether Cause, Good Reason, or
Disability exists shall be made under the terms of the Employment Agreement.

6



--------------------------------------------------------------------------------



 



     (c) Acting within the authority vested in it by the Plan, the Committee
hereby agrees:
          (i) options that have not been assumed, continued, or substituted, and
that remain outstanding, shall not terminate pursuant to Section 4.15(c) of the
Plan unless at least five (5) days notice (which may be telephonic or
electronic) of the termination date (which may be contingent) has been given to
the Participant prior to the effective time of the applicable Corporate
Transaction, and
          (ii) no change shall be made in terms pursuant to Section 4.2(c) of
the Plan that may provide the Participant with a direct or indirect reduction of
the Exercise Price within the meaning of Section 409A of the Code.
     12. Amendment. This Agreement may be amended by written Agreement of the
Participant and the Company, without the consent of any other person.
     IN WITNESS WHEREOF, the Participant has executed this Agreement, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Grant Date.
[Signature Pages Follow]

7



--------------------------------------------------------------------------------



 



Participant

     
     /s/ Kimberly Till
   
 
           KIMBERLY TILL
   

8



--------------------------------------------------------------------------------



 



HARRIS INTERACTIVE INC.

         
By:
  /s/ George Bell    
Title:
 
 
Chairman of the Board    

9